519 So. 2d 731 (1988)
Donald Lee SMITH, Appellant,
v.
STATE of Florida, Appellee.
No. BM-412.
District Court of Appeal of Florida, First District.
February 8, 1988.
Michael E. Allen, Public Defender, P. Douglas Brinkmeyer, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Bradford L. Thomas, Asst. Atty. Gen., Tallahassee, for appellee.
SMITH, Chief Judge.
Appellant expressly agreed to a sentence outside the guidelines as part of his plea bargain. Accordingly, we affirm the departure sentence. However, as the court did in Quarterman v. State, 506 So. 2d 50 (Fla. 2nd DCA 1987), review pending in the Florida Supreme Court, Case No. 70,567, we certify the following question:
IN LIGHT OF Williams v. State, 500 So. 2d 501 (Fla. 1986), MAY A TRIAL JUDGE EXCEED THE RECOMMENDED GUIDELINES SENTENCE BASED UPON A LEGITIMATE AND UNCOERCED CONDITION OF A PLEA BARGAIN?
Pursuant to Rule 9.030(a)(2)(A)(iv), Florida Rules of Appellate Procedure, we certify that the decision in this case expressly and directly conflicts with the decision of another district court of appeal on the same question of law. See Broomfield v. State, 514 So. 2d 1135 (Fla. 5th DCA 1987). See also State v. Williams, 515 So. 2d 1051 (Fla. 3d DCA 1987).
ERVIN and NIMMONS, JJ., concur.